 

10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

 

Case 2:19-cv-01717-JLR Document 6 Filed 02/24/20 Page 1 of 3

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

RICKEY P. MOORE,
CASE NO. C19-1717-JLR

Plaintiff,
¥. STIPULATED MOTION AND
. PROPOSED ORDER FOR
UNITED STATES OF AMERICA, TEMPORARY STAY
OF CASE
Defendant.

Noted for consideration:
February 24, 2020

 

 

JOINT STIPULATED MOTION —
The parties, by and through their counsel of record, hereby STIPULATE AND AGREE
that this case should be stayed for good cause, and respectfully move this Court to stay this case .
for 30 days, February 25, 2020 to March 26, 2020. The parties agree that good cause exists for
the stay because defendant has recently mailed to plaintiff the relief he seeks from this lawsuit in
the form of a UPIN, but plaintiff needs additional time to verify that this UPEN allows him to

proceed with purchase of a firearm, Once plaintiff has verified that he has successfully received

STIPULATION AND PROPOSED ORDER FOR UNITED STATES ATTORNEY

. : 700 Stewart Street, Suite 5220
TEMPORARY STAY OF CASE [CASE NO. C19-1717-JLR] - 1 Seattle, Washington 98101-1271

206-553-7970

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01717-JLR Document 6 Filed 02/24/20 Page 2 of 3

the relief he seeks, he will voluntarily dismiss this lawsuit. Accordingly, the parties respectfully

request that the Court grant this stipulated motion.

DATED this 24th day of February, 2020.

VITALITY KERTCHEN, ESQ.

s/ Vitaliy Kertchen

| VITALITY KERTCHEN, WSBA No. 45183

Kertchen Law PLLC
917 § 10% St.

Tacoma, WA 98405
Phone: (253) 905-8415

Email: vitaliy@kertchenlaw.com

Attorney for Plaintiff

STIPULATION AND PROPOSED ORDER FOR

TEMPORARY STAY OF CASE [CASE NO, C19-1717-ILR] - 2

BRIAN T, MORAN

. United States Attorney

s/ Kristen R. Vagel

KRISTEN R. VOGEL, NYBA No. 5195664
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

Phone: 206-553-7970

Fax: 206-553-4067

Email: kristen.vogel@usdoj.gov

Attorney for Defendant

UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
206-533-7970

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:19-cv-01717-JLR Document6 Filed 02/24/20 Page 3 of 3

~ ORDER
The parties having so stipulated and agreed, it is hereby SO ORDERED that this case is

stayed until March 26, 2020.

   
 

DATED this ay dayof _ Fels.

 

JAMES L. ROBART
United Stateg District Judge

STIPULATION AND PROPOSED ORDER FOR UNITED STATES ATTORNEY

F a . . 174 700 Stewart Street, Suite $220
TEMPORARY STAY OF CASE [CASE NO, C19-1717-JLR] -3 Seattle, Washington 98101-1271

206-553-7970

 
